United States Court of Appeals
                     For the First Circuit

No. 19-1816
                         UNITED STATES,

                            Appellee,

                               v.

                         YARLIN GARCIA,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on December 16, 2020, is
amended as follows:

     On page 2, line 5, delete "[Add. 16]"

     On page 4 lines 7-8, replace "United States v. Almonte-Báez"
with "United States v. Almonte-Báez"